Case: 22-10349     Document: 00516520097         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 22-10349
                                                                            FILED
                                                                     October 25, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   In the Matter of William Paul Burch,

                                                                           Debtor,

   Juanita Burch,

                                                                      Appellant,

                                       versus

   Rushmore Loan Management Services, L.L.C.,

                                                                         Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CV-503


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10349      Document: 00516520097         Page: 2   Date Filed: 10/25/2022




                                   No. 22-10349


          Juanita Burch appeals from an order of the United States District
   Court for the Northern District of Texas that affirmed a bankruptcy court’s
   summary judgment disposing of all of Burch’s claims. Burch’s claims were
   brought in an adversary proceeding against Rushmore Loan Management
   Services, LLC, in the bankruptcy of her husband, William Paul Burch.
          Rushmore had foreclosed on a property owned by the Burches in
   Arlington, Texas. The bankruptcy court rejected arguments that it had no
   jurisdiction and concluded that the property and claims were the same as
   those already considered in prior proceedings. Thus, judgment was granted
   for Rushmore based on preclusion. The bankruptcy court also declared
   Burch a vexatious litigant.
          After review of the briefs and record, we conclude the district court
   was correct to affirm the bankruptcy court’s judgment. We AFFIRM.
   Appellant’s motion to strike is DENIED.




                                        2